DETAILED ACTION
	Claims 1-11 are pending.  Claims 12-13 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 5-7, and 9 are objected to because of the following informalities:  
In claim 2, last line, it is suggested that “toward bottom” should be changed to --toward the bottom--.
In claim 3, last line, it is suggested that “the bottom surface” be changed to --the bottom surface of the accommodation recess--.
In claim 5, lines 3-4, “a support portion” should be changed to --the support portion-- to refer to the antecedent recitation of the structure on the accommodation recess in claim 1.
In claim 6, line 3, “a support portion” should be changed to --the support portion-- because the structure is antecedently introduced in claim 1.
In claim 7, line 4, “a support portion” should be changed to --the support portion-- because the structure is antecedently introduced in claim 1.
In claim 7, line 4, “an inner peripheral surface” should be changed to --the inner peripheral surface-- because the structure is antecedently introduced in claim 1.
In claim 7, line 5, “an outer peripheral surface” should be changed to --the outer peripheral surface-- because the structure is antecedently introduced in claim 1.
In claim 7, line 7, “a bottom surface” should be changed to --the bottom surface-- because the structure is antecedently introduced in claim 1.
In claim 7, last line, it is suggested that “the bottom surface” be changed to --the bottom surface of the accommodation recess--.
In claim 9, last line, it appears that “the same materials and shapes” should be changed to --the same material and shape-- as the specification recites the limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected (wherein claims 2-4, 7, and 11 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower end of the cylindrical member of bottom surface of the accommodation recess" in line 10.  There is insufficient antecedent basis 
In claim 1, line 14, it is unclear on what structure “an inner peripheral edge portion air tightly…” is located.  As understood, the recitation refers to an inner peripheral edge portion of the annular plate, so the recitation should be changed to --an inner peripheral edge portion of the annular plate is air tightly…--.
In claim 5, line 5, it is unclear on what structure “the inner peripheral surface” is located.  As understood, the recitation refers to the inner peripheral surface of the accommodation recess. 
In claim 5, line 5, it is unclear to which of the two support portions – the support portion formed on the accommodation recess or the support portion formed on the cylindrical member – “the support portion” refers.  As understood, the recitation refers to the support portion on the accommodation recess.
Claim 5 recites the limitation "the support ring side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear to which structure “the support ring side” refers.  As understood, the recitation refers to a support ring side of the diaphragm facing the support ring.
In claim 5, last two lines, it is unclear to which of the two support portions – the support portion formed on the accommodation recess or the support portion formed on the cylindrical member – “the support portion” refers.  As understood, the recitation refers to the support portion on the accommodation recess.
In claim 6, line 6, it is unclear on what structure “the outer peripheral surface” is located.  As understood, the recitation refers to the outer peripheral surface of the cylindrical member. 
In claim 6, line 6, it is unclear to which of the two support portions – the support portion formed on the accommodation recess or the support portion formed on the cylindrical member – “the support portion” refers.  As understood, the recitation refers to the support portion on the cylindrical member.
Claim 8 recites the limitation "the valve body side of the cylindrical member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure and refers to a valve body side of the cylindrical member facing the valve body.
Claim 9 recites the limitation "the diaphragm side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear to which structure “the diaphragm side” refers.  As understood, this is the first recitation of the structure and refers to a diaphragm side of the cylindrical member facing the diaphragm.
In claim 10, it is unclear what is being recited.  As understood, the claim is intended to recite a fluid control device comprising a plurality of fluid devices, wherein each of the fluid devices comprises the valve device defined in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 10-11 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Buickerood (US 2,627,387) in view of Tanikawa et al. (US 2006/0214130).
Regarding claim 1, Buickerood discloses in Figs. 1-5 a valve device comprising:
a valve body 1 (alternatively including the cap 31 screwed onto body 1) defining an accommodation recess (comprising the bore in portion 3), a first flow path (in inlet 2) which opens to a bottom surface of the accommodation recess, a second flow path (in outlet 4) connected to the accommodation recess; 

a valve seat (comprising the top rim of the cylindrical member 11 because it selectively seals against the diaphragm 25) having an annular shape; 
a seal member 14 having an annular shape and interposed between an opening periphery of the first flow path (formed by the seat of the valve body 1 on which the seal member 14 sits) and the lower end of the cylindrical member 11 (specifically formed on the lower end of the wider portion of the cylindrical member 11) of bottom surface of the accommodation recess; 
an annular plate 18 that is flexible (inherently given that all materials have some amount of flexibility and the claim doesn’t further define the ability of the annular plate to flex) and has an outer peripheral edge portion fixed to an annular support portion formed on an inner peripheral surface (formed by threads 6) of the accommodation recess of the valve body 1, an inner peripheral edge portion fixed to an annular support portion formed on an outer peripheral surface of the cylindrical member 11 (by the annular plate’s 18 threaded position in the threads 6 being configured to force the inner peripheral edge portion onto the cylindrical member, as disclosed in col. 2, lines 12-16), and a plurality of openings (formed between prongs 20) communicating with the second flow path through the accommodation recess; and 
a diaphragm 25 that covers the valve seat on the cylindrical member 11 and the annular plate 18 and moves between an open position at which the diaphragm 25 does not contact the -3-P62220valve seat and a closed position at which the diaphragm 25 contacts the 
Buickerood lacks the valve seat being supported by the upper end portion of the cylindrical member as though the valve seat is separate from the cylindrical member, and the annular plate being air-tightly or fluid-tightly fixed to the accommodation recess of the valve body and the cylindrical member.
With regard to the valve seat, Tanikawa teaches in Fig. 3 a valve seat 27 having an annular shape and supported by an upper end portion of the cylindrical member 46.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Buickerood to include a valve seat located on the top of the cylindrical member, as Tanikawa teaches, to provide a softer, small, and cheaper sacrificial structure for the diaphragm to contact, rather than the rigid, large, and uniquely shaped cylindrical member.  For example, the valve seat could be made of a soft material, as is typical for valve seats, such as an elastomer, so contact between the diaphragm and valve seat is unlikely to damage the diaphragm and/or valve seat, as opposed to contacting the diaphragm with the rigid cylindrical member.
With regard to the annular plate being air-tightly or fluid-tightly fixed to the accommodation recess of the valve body and the cylindrical member, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have portions of the outer and inner peripheral edges of the annular plate be air-tightly or liquid-tightly fixed to the valve body and cylindrical member (i.e. the annular plate has air-tight/liquid-tight points of contact of its outer and 
Regarding claim 3, Buickerood discloses in Figs. 1-5 that there is an urging mechanism (comprising the force exerted by the annular plate 18 onto the cylindrical member 11 in the same manner as the applicant’s annular plate 11) that urges the cylindrical member 11 toward the bottom surface of the accommodation recess to press the seal member 14 against the bottom surface (col. 2, lines 9-16).
Regarding claim 8, Buickerood discloses a seal member as previously discussed, but lacks teaching that the seal member is held in a seal recess formed on the valve body side of the cylindrical member.  Tanikawa teaches in Fig. 3 a seal member 47 that is held in a seal recess (formed by annular concave portion 49 and projection 50) formed on the valve body side of the cylindrical member 46.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Buickerood have the seal member fit into a seal recess formed on the valve body side of the cylindrical member, as Tanikawa teaches, as an alternative to the use of the washer Buickerood teaches, which simplifies the assembly by eliminating the washer.  Furthermore, the seal recess 49 and projection 50 on the cylindrical projection helps secure the seal member to the cylindrical member.
Regarding claim 10, Buickerood discloses in Figs. 1-5 a fluid control device comprising the general valve device defined in claim 1.  As discussed with regard to claim 1, Buickerood lacks certain features of the valve device defined in claim 1, but those features are obvious in view of Buickerood and Tanikawa.  
Buickerood lacks teaching that the fluid control device comprises a plurality of the valve devices comprising the valve device defined in claim 1.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the valve device taught by Buickerood and Tanikawa be used on a fluid control device comprising a plurality of the valve devices defined in claim 1, such as a building with multiple water faucets, because Buickerood discloses that the valve device is intended to be an adapter for a wide variety of ordinary water faucets (col. 1, lines 1-7) and it is well-known that buildings have multiple water faucets.  In other words, it would have been obvious to use the water faucet adaptor disclosed by Buickerood, and modified in view of Tanikawa, in multiple/all of the water faucets of a building to provide superior water faucets that are less prone to leaking, as Buickerood discloses (col. 1, lines 52-55).
Regarding claim 11, Buickerood discloses in Figs. 1-5 a fluid control method comprising controlling a fluid using the general valve device as defined in claim 1.  As discussed with regard to claim 1, Buickerood lacks certain features of the valve device defined in claim 1, but those features are obvious in view of Buickerood and Tanikawa.
Allowable Subject Matter
Claims 2, 4-7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 2, the cylindrical member is supported in a cantilever manner by the annular plate so that force received from the diaphragm through the valve seat can be transmitted as a force pressing the seal member toward the bottom surface of the accommodation recess;
regarding claim 4, the annular plate serves as the urging mechanism which provides an elastic restoring force exerted by the annular plate;
regarding claim 5, a support ring inserted into the inner peripheral surface of the accommodation recess, the diaphragm disposed on the support ring, and a presser adapter that presses onto the diaphragm so that the support ring and the diaphragm are fixed to the support portion of the accommodation recess; 
regarding claim 6, a fixing ring press-fitted to the cylindrical member to fix the annular plate to the cylindrical member; and
regarding claim 9, the valve seat comprises the same materials and shapes as the seal member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	


/KEVIN F MURPHY/Primary Examiner, Art Unit 3753